Citation Nr: 0917054	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2002 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to nonservice 
connected pension benefits.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is seeking entitlement to nonservice-connected 
pension benefits based a chronic back disability.  At 
present, his nonservice-connected disabilities are listed as 
lumbar strain and disc disease rated at 20 percent disabling 
and bronchitis rated at 0 percent disabling.

The Board notes that the most recent VA examinations 
addressing the severity of his non-service-connected 
disorders was in January 2002.  He failed to report for a VA 
examination scheduled for February 2005, but reports of 
contact from that time suggest that he had employment 
problems at the time which interfered with his ability to 
report for the examination and it was recommended he contact 
the VA to reschedule when he was able to report for 
examination.  It was also suggested that a social worker 
should speak with the Veteran regarding his financial and 
home life situation.  

The Veteran also called the RO in March 2005 asking to 
reschedule his VA examination, explaining that child care 
responsibilities rendered him unable to attend.  To date no 
examination has been rescheduled.  In addition, the Board 
also notes that the most recent treatment records associated 
with the claims file are from 2005.  As these most recent 
records are now 4 years old, an effort must be made to obtain 
more recent treatment records, if available, and thereafter 
to afford the Veteran a current VA examination.  The United 
States Court of Veterans Appeals (Court) has held that the 
fulfillment of the statutory duty to assist includes 
obtaining a through and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Furthermore, in light of the question of possible employment 
raised in the February 2005 report of contact which suggested 
work conflicts and in view of amount of time that has passed, 
clarification is necessary as to whether the Veteran 
currently is engaged in substantial gainful employment which 
would preclude entitlement to nonservice-connected pension 
benefits.  See 38 U.S.C.A. § 1155 West 2002 
& Supp. 2008); 38 C.F.R. §§4.17 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should investigate the 
Veteran's current employment status, to 
include hours worked and employment 
income.  A written report of the 
Veteran's employment should be associated 
with the claims folder. 

2.  Thereafter, the AOJ should request 
the Veteran to provide information about 
his medical treatment for all current 
medical disorders and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA, other 
government medical records and/or private 
medical treatment for these disorders 
from 2005 to the present time.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  Following completion of the above 
development, the AOJ should schedule the 
Veteran for a VA examination, by an 
appropriate specialist(s), to determine 
the nature and extent of all current 
disabilities from which the Veteran is 
now suffering therefrom, and to 
specifically provide an opinion as to the 
occupational impact of the Veteran's 
disabilities (currently shown to be, but 
not necessarily limited to a lumbar spine 
disorder and a bronchitis disorder).  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s).  All 
necessary tests and studies should be 
conducted in order to render the 
requested opinion.  Following review of 
the claims file and examination of the 
aforementioned disabilities, the 
examiner(s) should render an opinion as 
to whether the Veteran's disabilities 
prevent the Veteran from being gainfully 
employed.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the Veteran's claim for a 
nonservice-connected pension benefits.  
If a nonservice-connected pension 
benefits are not granted, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
provided appropriate time to respond 
before returning the case to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




